UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SinoHub, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SINOHUB, INC. 6/F, BUILDING 51, ROAD 5, QIONGYU BLVD. TECHNOLOGYPARK, NANSHAN DISTRICT SHENZHEN, PEOPLE’S REPUBLIC OF CHINA 518057 ANNUAL MEETING OF SHAREHOLDERS June 13, 2011 Dear Shareholder: Notice is hereby given that the 2011 Annual Meeting of Stockholders of SinoHub, Inc. (the “Company”), which was originally scheduled to be held at the Company’s offices at 6/F, Building 51, Road 5, Qiongyu Blvd., TechnologyPark, Nanshan District, Shenzhen, People’s Republic Of China 518057 on Thursday, June 23, 2011 at 10:00 a.m. local time, has been postponed and rescheduled for 10:00 a.m. local time on Wednesday, July 13, 2011. The Annual Meeting, as rescheduled, will still be held at the Company’s offices in Shenzhen. The Company decided to postpone the Annual Meeting in order to give it more time to solicit additional proxies in support of the proposals to come before the Annual Meeting as a result of a delay in mailing the proxies to certain stockholders caused by a shipment of proxies being temporarily held up by US Customs. The close of business on May 20, 2011 will remain as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting and at any and all postponements or adjournments thereof. In addition, no change has been made to the proposals to come before the Annual Meeting, which were presented in the Proxy Statement that the Company either previously mailed to you or which accompanies this letter and that the Company filed with the Securities and Exchange Commission on May 27, 2011. Valid proxies that have already been submitted will continue to be valid for purposes of the rescheduled Annual Meeting on Wednesday, July 13, 2011 and at any and all postponements or adjournments thereof. Sincerely, Henry T. Cochran Chairman and Chief Executive Officer 2
